                                                                u::;~~u~,,..
        Case 1:18-cr-00822-JSR Document 14 Filed 09/21/20
                                                 l)OCUMENTPage 1 of
                                                                 , 4
                                                                 BLBCTRONICALLY FILED
                                                                 DOC#:                      ~
                                                                 DATE FJLBD: ·
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                              Consent Order of Restitution
               V.

CHUCK FREI,

               Defendant.                             Docket No. 18 Cr. 822 (JSR)


        Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Dina McLeod, and

Dominika Tarczynska, Assistant United States Attorneys, of counsel; the presentence report; the

Defendant's conviction on Counts One, Two, and Three of the above Information; and all other

proceedings in this case, it is hereby ORDERED that:


        1.     Amount of Restitution

        Chuck Frei, the Defendant, shall pay restitution in the total amount of$1,412,122, pursuant

to 18 U.S.C. § 3663A (MVRA), to the victim of the offenses charged in Counts One, Two, and

Three-U.S. Customs and Border Protection, 601 W. 26 th Street, New York, NY 10001. Upon

advice by the United States Attorney's Office of a change of address of a victim, the Clerk of the

Court is authorized to send payments to the new address without further order of this Court.

               A.      Joint and Several Liability

         Restitution is joint and several with the following defendants in the following cases:

Joseph Bailey, United States v. Bailey, 19 Cr. 412 (WHP) and Darrell Goodman, United States v.

Goodman, 19 Cr. 385 (AKH).




2020.01.09
        Case 1:18-cr-00822-JSR Document 14 Filed 09/21/20 Page 2 of 4




       2.      Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(£)(2), in consideration of the fmancial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       The Defendant shall commence monthly installment payments in an amount equal to ten

percent of the Defendant's gross income, payable on the fifteenth of each month, on the

following date: January 2, 2021.

       If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SDNY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk's Office. Any cash payments

shall be hand delivered to the Clerk's Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions.

       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the ,United States Attorney's

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

                                                 2
        Case 1:18-cr-00822-JSR Document 14 Filed 09/21/20 Page 3 of 4




Unit) of ( 1) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

       5.      Restitution Liability

       The Defendant's liability to pay restitution shall terminate on the Idate that is the later of 20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid




                               [INTENTIONALLY LEFT BLANK]




                                                   3
        Case 1:18-cr-00822-JSR Document 14 Filed 09/21/20 Page 4 of 4




balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.


        AGREED AND CONSENTED TO:

        AUDREY STRAUSS
        Acting United States Att ney for the
        Southern District of Ne   ork
                                                                     1-! I1   ,   ~r,

                                                                     ~
        One Saint Andrew's Plaza
        New York, NY 10007
        Tel.: (212) 637 - 1040



        By:cl :{__
        CHUCKFREI


       By:D.~
        AVRAH~SQ.




        SO ORDERED:


        H05iir~~FF
        UNITED STATES DISTRICT JUDGE




                                                     4
